Citation Nr: 1003321	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-02 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1973 to January 
1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a October 2007 decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO). 

The veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in October 
2009.  A transcript of the hearing has been associated with 
the claims folder.


FINDINGS OF FACT

During the course of the appeal, the Veteran's PTSD has been 
manifested by a depressed mood, sleep impairment, and 
occupational and social impairment but it does not result in 
circumstantial or stereotyped speech, panic attacks, loss of 
memory, impaired judgment or impaired abstract thinking.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1.  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.


The Veteran filed a claim for service connection for PTSD in 
March 2006.  He was awarded service connection in an October 
2007 rating action, and his condition was evaluated as 30 
percent disabling.  That rating was made effective from March 
2006.  

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is evaluated under 38 C.F.R § 4.130, Diagnostic Code 
(DC) 9411, according to the General Rating Formula for Mental 
Disorders.  Under the General Rating Formula, a 30 percent 
evaluation is assigned with evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994)). A GAF score of 41 to 50 is reflective of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 is 
reflective of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

The Veteran underwent a VA PTSD examination in October 2007.  
The examiner reviewed the Veteran's claims file and medical 
history.  The Veteran described his personal, medical, 
occupational, and military history.  The examiner described 
the Veteran as neatly groomed and dressed.  His speech was 
clear and coherent.  The Veteran reported his mood as 
depressed, but his affect was congruent and full ranging.  He 
denied suicidal or homicidal ideation.  Importantly, his 
memory functions were intact, his level of insight was 
adequate, and his judgment was intact.

Based on the foregoing, the examiner diagnosed the Veteran as 
suffering from chronic PTSD.  She assigned a GAF score of 60, 
and stated that the Veteran suffered from near daily 
recollections of stressful events from service, as well as 
from diminished interest in activities and friendships.  She 
also found that he has difficulty sleeping, as he is 
hypervigilant.  

The Veteran's claims file also has many records of his mental 
health treatment from both Florida and New York.  The 
relevant records run from September 2006 to September 2009.  
GAF scores have frequently been assigned, ranging from a low 
of 49 assigned in September 2006 to a high of 60 assigned 
multiple times.  Symptoms mentioned in these records largely 
mirror the findings of the October 2007 VA PTSD examination, 
as the Veteran frequently mentioned his depression, his 
difficulty in sleeping, and his low energy levels.

The Veteran testified in a Travel Board hearing in October 
2009.  The Veteran discussed his stressors and the guilt that 
bothers him from these stressors on a daily basis.  The 
Veteran described the difficulty that he has concentrating, 
and stated that it has affected his performance at work.  The 
Veteran reported that he has missed some days at work, but he 
attributed this to his asthma and his other medical 
conditions as well as his PTSD.  Luckily, according to the 
Veteran, his current employer is sympathetic to his 
situation, and he described the care that he receives through 
VA as being good.  Much of the Veteran's testimony focused on 
his evolving family situation, a fact reflected in the 
treatment records as well.  The Veteran stated that he does 
not have many friends, and that he is socially isolated.  

The findings of the VA examiner, the records of the Veteran's 
treatment before and after this examination, and even his 
testimony itself warrant the 30 percent rating assigned.  The 
Veteran's depressed mood, chronic sleep impairment, and 
occupational and social impairment are all consistent with a 
30 percent rating.  A 50 percent rating would be warranted if 
the Veteran had, among other symptoms: circumstantial or 
stereotyped speech, impairment of short and long-term memory, 
impaired judgment, and panic attacks occurring more than once 
a week.  The Veteran exhibits none of these symptoms.  
Instead, the evidence shows that the Veteran's sleep is 
impaired, his mood is depressed and he has missed work on 
occasion.  These findings reflect moderate symptoms, and they 
are consistent with the range of GAF assigned over the course 
of the Veteran's appeal.  As the Veteran's rating is 
remaining unchanged, staged ratings are not an issue.

The Veteran's disability does not warrant an extraschedular 
rating.  An extraschedular rating may be applied in 
exceptional cases involving marked interference with 
employment or frequent hospitalizations.  38 C.F.R. § 3.321 
(2008).  As outlined by the Court of Appeals for Veterans 
Claims (Court), the Board uses a three-step inquiry to 
determine whether an extraschedular rating is appropriate; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The Diagnostic Code 
includes the specific manifestations of the Veteran's PTSD, 
namely his depressed mood and sleep impairment.  The 
Veteran's pattern of disability is thus contemplated in the 
applicable rating criteria for PTSD.  Though the Veteran has 
reported missing some days at work, he attributes this both 
to his PTSD and to the other various medical problems from 
which he currently suffers.  Also, moderate occupational 
impairment is contemplated by the 30 percent rating.  The 
record is also silent as to any PTSD related 
hospitalizations.  Accordingly, an extraschedular evaluation 
is not appropriate in this case.  

As the Veteran's PTSD does not result in symptoms such as 
circumstantial or stereotyped speech, panic attacks, loss of 
memory, impaired judgment or impaired abstract thinking, the 
criteria for an initial disability rating greater than 30 
percent for service-connected PTSD have not been met at any 
time during the appeal period, and thus staged rating is not 
necessary.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, DC 9411.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, it appears that all obtainable evidence identified by 
the Veteran and relevant to his claim has been obtained and 
associated with the claims file.  

The Veteran underwent a VA PTSD examination in October 2007.  
In his October 2009 hearing, the Veteran criticized the 
examiner, as he felt that she did not allow him enough time 
to explain his stressors.  

Pursuant to VA regulations, if a diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2.  Here, despite the 
concerns of the Veteran, the examination appears to be 
thorough.  The examiner reviewed the Veteran's medical 
history, and she administered the necessary tests to diagnose 
his PTSD.  The examiner did not ask the Veteran to explain 
his stressors in great detail, as the RO had confirmed the 
Veteran's stressors.  Thus, the examiner's main focus would 
have been on the Veteran's present level of disability.  The 
Board thus finds that the examination is adequate for rating 
purposes.  

The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, the Board finds that all necessary development 
has been accomplished, and appellate review does not 
therefore result in prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

An initial rating higher than 30 percent for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


